The judges being equally divided on the question whether the judgment should be reversed, the judgment is affirmed, solely because of such division, which renders any opinion by the court impossible.
This was a suit in the Hudson County Circuit Court in an action at law to recover damages for the death of the plaintiff's decedent, which was caused by the happening of an accident. Plaintiff had judgment, and defendant appeals to this court.
The judgment under review herein is affirmed by an equally divided court.
For affirmance — TRENCHARD, KATZENBACH, LLOYD, VAN BUSKIRK, McGLENNON, DEAR, JJ. 6.
For reversal — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CAMPBELL, KAYS, HETFIELD, JJ. 6. *Page 487